DETAILED ACTION
This Office action is in response to the Application filed on January 27, 2020. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “electronic platform” in claims 1, 8-9, 11, and 18-19.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, the claimed “electronic platform” s being interpreted to cover a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, capable of performing the described functionality above, including a separate computer system, such as computer system 100 (FIG. 1), and can each be a single computer, a single server, or a cluster or collection of computers or servers, or a cloud of computers or servers, as in indicated in Par. [0034, 42-43] of the specification, for example. 
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receiving… a non-compliant image comprising non-compliant content” in lines 11-12. However, the claimed term “non-compliant content” is not defined in the claim, or in any of the other claims, which renders the claim indefinite.
Par. [0048-52] of the specification indicates “… the non-compliant content 365 can include content that is determined to be offensive, crude, hateful, and/or distasteful. For example, non-compliant content 365 in the images 360 can include nudity, sexually explicit content, racist content, racially inappropriate content, weapons (e.g., assault weapons), toys designed as assault weapons, offensive text (e.g., including crude, vulgar, expletive words or phrases), and other types of content. The types or categories of non-compliant content 365 can vary greatly, and can generally include any content that an individual or entity desires to remove from the electronic platform 330 and/or restrict access to on the electronic platform 330… one or more categories of non-compliant content 365 (e.g., such as nudity, sexually explicit content, racist content, racially inappropriate content, weapons, etc.)”. 
Therefore, based on above, the examiner has interpreted the claimed “receiving… a non-compliant image comprising non-compliant content” recited in lines 11-12 of claim 1 as “receiving… a non-compliant image comprising non-compliant content including inappropriate content that is determined to be offensive, crude, hateful, and/or distasteful”.
Claims 2-10 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 11 recites the limitation “receiving… a non-compliant image comprising non-compliant content” in line 11. However, the claimed term “non-compliant content” is not defined in the claim, or in any of the other claims, which renders the claim indefinite.
Par. [0048-52] of the specification indicates “… the non-compliant content 365 can include content that is determined to be offensive, crude, hateful, and/or distasteful. For example, non-compliant content 365 in the images 360 can include nudity, sexually explicit content, racist content, racially inappropriate content, weapons (e.g., assault weapons), toys designed as assault weapons, offensive text (e.g., including crude, vulgar, expletive words or phrases), and other types of content. The types or categories of non-compliant content 365 can vary greatly, and can generally include any content that an individual or entity desires to remove from the electronic platform 330 and/or restrict access to on the electronic platform 330… one or more categories of non-compliant content 365 (e.g., such as nudity, sexually explicit content, racist content, racially inappropriate content, weapons, etc.)”. 
Therefore, based on above, the examiner has interpreted the claimed “receiving… a non-compliant image comprising non-compliant content” recited in line 11 of claim 11 as “receiving… a non-compliant image comprising non-compliant content including inappropriate content that is determined to be offensive, crude, hateful, and/or distasteful”.
Claims 12-20 are rejected by virtue of being dependent upon rejected base claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-12, and 20  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Abdulkader et al. (U.S. PG Pub. No. 2016/0314380 A1), hereafter referred to as Abdulkader.

Regarding claim 1, Abdulkader discloses a system (Par. [0006]: FIG. 3 is a block diagram illustrating components which, in some implementations, can be used in a system employing the disclosed technology) comprising: 
one or more processors (Par. [0024]: FIG. 3 is a block diagram illustrating components 300 which, in some implementations, can be used in a system implementing of the disclosed technology. The components 300 include hardware 302, general software 320, and specialized components 340. As discussed above, a system implementing the disclosed technology can use various hardware including central processing units 304); and 
one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors (Par. [0018]: CPU 110 has access to a memory 150… A memory is not a propagating signal divorced from underlying hardware; a memory is thus non-transitory. Memory 150 includes program memory 160 that stores programs and software, such as an operating system 162, arbitrated image classifier 164, and any other application programs 166. Memory 150 also includes data memory 170 that can include patching algorithms and templates, labeled images, neural network or other classifier constructors, objectionable content classifications, configuration data, settings, and user options or preferences which can be provided to the program memory 160 or any element of the device 100; Par. [0052]: computing devices on which the described technology may be implemented may include one or more central processing units, memory, input devices (e.g., keyboard and pointing devices), output devices (e.g., display devices), storage devices (e.g., disk drives), and network devices (e.g., network interfaces). The memory and storage devices are computer-readable storage media that can store instructions that implement at least portions of the described technology… Thus, computer-readable media can comprise computer-readable storage media (e.g., “non-transitory” media)) and perform: 
receiving images at an electronic platform (Par. [0026]: receive, through interface 342, an image. Images can be sourced from a variety of origins such as posts to a social media or other website, an established image collection, news or magazine articles, company promotional material, a direct feed from an image capture device, security or other monitoring devices, etc. Images can also come from a variety of formats such as still images, frames from video, composites, drawings, animation, etc.); 
generating, using a fingerprinting network associated with a neural network architecture, feature embeddings corresponding to the images (Par. [0026-28]: patching module 344 can receive, through interface 342, an image… image patching module 344 can apply a patching algorithm to the received image to create a number of patches… the number of patches created can correspond to the number of classifiers in arbitrated image classifier 348… the way an image is divided into patches can depend on characteristics of the image such as its source, size, type, whether it contains identified objects, etc… the created patches can include overlapping information. In implementations where an arbitrated image classifier is being trained, the received image can already be associated with a label indicating whether or not it has the feature for which the arbitrated image classifier is being trained… Patch-to-classifier matching can be based on each classifier of arbitrated image classifier 348 corresponding to a particular image characteristic such as: a zone of images, a color or hue of images, type of object appearing in images, etc… The classifiers in arbitrated image classifier 348 can be neural networks, deep neural networks, support vector machines… Arbitrated image classifier 348 can receive the patches from patch-to-classifier matching module 346 and apply the matched classifiers of the arbitrated image classifier 348 to their matched patch. Each applied classifier can return a result indicating whether the patch matched to that classifier indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching. In various implementations, the classifier results can be a binary value, a binary value coupled with a confidence factor, a strength value indicating how strongly the patch indicates whether the image includes the particular feature(s), or a set of features indicated by the patch; generating, using a fingerprinting network associated with a neural network architecture, feature embeddings corresponding to the images (e.g. arbitrated image classifier 348 generates feature embeddings corresponding to the received image(s) by applying a patching algorithm to the received image(s) in order to create (i.e. generate, extract, etc.) a number of patches corresponding to a particular image characteristic/feature (i.e. feature embeddings), in which classifiers in the arbitrated image classifier 348 include neural networks, deep neural networks, support vector machines (i.e. using a fingerprinting network associated with a neural network architecture), as indicated above), for example); 
generating, using the fingerprinting network, codes based on the feature embeddings (Par. [0022-36]: information such as classified or unclassified images, content classification labels… patching module 344 can receive, through interface 342, an image… image patching module 344 can apply a patching algorithm to the received image to create a number of patches… the number of patches created can correspond to the number of classifiers in arbitrated image classifier 348… the way an image is divided into patches can depend on characteristics of the image such as its source, size, type, whether it contains identified objects, etc… the created patches can include overlapping information. In implementations where an arbitrated image classifier is being trained, the received image can already be associated with a label indicating whether or not it has the feature for which the arbitrated image classifier is being trained… Patch-to-classifier matching can be based on each classifier of arbitrated image classifier 348 corresponding to a particular image characteristic such as: a zone of images, a color or hue of images, type of object appearing in images, etc… The classifiers in arbitrated image classifier 348 can be neural networks, deep neural networks, support vector machines… Arbitrated image classifier 348 can receive the patches from patch-to-classifier matching module 346 and apply the matched classifiers of the arbitrated image classifier 348 to their matched patch. Each applied classifier can return a result indicating whether the patch matched to that classifier indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching. In various implementations, the classifier results can be a binary value, a binary value coupled with a confidence factor, a strength value indicating how strongly the patch indicates whether the image includes the particular feature(s), or a set of features indicated by the patch… each classifier, of the arbitrated image classifier, that is matched to a patch at block 410 can be applied to the corresponding matched patch. Applying each classifier can depend on the type of classifiers in the received arbitrated image classifier. For example, where the classifiers are deep neural networks, the patch can be converted into a series of signals to input into a first row of nodes. The first row can then provide weighted signals to a subsequent row of nodes. These signals can be in various forms extracted from the image such as a column matrix, a feature vector, etc. This weighted input and output process can be repeated for as many rows are included in the deep neural network until an output row provides a result; generating, using the fingerprinting network, codes based on the feature embeddings (e.g. arbitrated image classifier 348 generates feature embeddings corresponding to the images by applying a patching algorithm to the received image(s) in order to create (i.e. generate, extract, etc.) a number of patches corresponding to a particular image characteristic/feature (i.e. feature embeddings), including classifiers which use deep neural networks to convert each of the patches is into a series of signals in various forms extracted from the image such as a column matrix, a feature vector, etc. (i.e. code, classifier, identifier, index, content classification labels, etc.), including a label (i.e. content classification labels) indicating whether or not it has the feature for which the arbitrated image classifier is being trained, as indicated above), for example); 
storing the codes in one or more databases (Par. [0022]: Databases 215 and 225 can warehouse (e.g. store) information such as classified or unclassified images, content classification labels… Though databases 215 and 225 are displayed logically as single units, databases 215 and 225 can each be a distributed computing environment encompassing multiple computing devices, can be located within their corresponding server, or can be located at the same or at geographically disparate physical locations); 
receiving, using a search component associated with the electronic platform, a non-compliant image comprising non-compliant content [non-compliant content including inappropriate content that is determined to be offensive, crude, hateful, and/or distasteful]; and 
searching the codes in the one or more databases to identify one or more of the images that include non-compliant content similar to, or the same as, the non-compliant content included in the non-compliant image (Par. [0011-14]: arbitrated image classifier system can be trained to identify whether an image contains specified features, such as sexual, violent, other potentially objectionable content, or other image features. An arbitrated image classifier can include a configuration of multiple classifiers and an arbitrator that determines a final image classification based on classification results from the multiple classifiers. An arbitrated image classifier can be trained to identify image features by dividing into portions images labeled as including or not including a specified feature. Each image portion can be matched to a classifier (e.g., a deep neural network), where the matching can be based on the region of the image that image portion came from. Each classifier can generate a result, and the results can be provided to an arbitrator, which provides a final classification for whether or not the image includes the specified feature. If the final classification does not match the label of the image, parameters or weight values for various of the multiple classifiers or the arbitrator can be adjusted. Once the arbitrated image classifier is trained for a particular feature, images without a known label can be split into image portions which can be provided to the trained arbitrated image classifier to determine whether the image includes the particular feature… a “patch” is an image portion that can be supplied to a classifier. In some implementations, a patch can be a defined region of an image. However, as discussed below in relation to FIG. 4, a patch can be delineated in other ways, such as by color, using object identification within the image, or based on edge analysis. As used herein, an “arbitrator” is a module that makes a determination regarding whether an image has a feature based on input from multiple other classifiers; Par. [0026-33]: receive, through interface 342, an image. Images can be sourced from a variety of origins such as posts to a social media or other website, an established image collection, news or magazine articles, company promotional material, a direct feed from an image capture device, security or other monitoring devices, etc. Images can also come from a variety of formats such as still images, frames from video, composites, drawings, animation, etc.… classifiers in arbitrated image classifier 348 can be neural networks, deep neural networks, support vector machines… or other types of classifiers… Arbitrated image classifier 348 can receive the patches from patch-to-classifier matching module 346 and apply the matched classifiers of the arbitrated image classifier 348 to their matched patch. Each applied classifier can return a result indicating whether the patch matched to that classifier indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching… the classifier results can be a binary value, a binary value coupled with a confidence factor, a strength value indicating how strongly the patch indicates whether the image includes the particular feature(s), or a set of features indicated by the patch… arbitrator in arbitrated image classifier 348 can be configured to determine whether the received image includes the particular image feature based on one or more of the classification results from the classifiers of arbitrated image classifier 348. The arbitrator can make the feature determination by selecting one of the results or by performing a combination of two or more of the classification results. For example, the arbitrator can use a weighted combination of the classification results… the weighting factors can be the result of previous training of the arbitrated image classifier 348 or specified weights, such as based on a historical analysis of images indicating which portions of images are most likely to be indicative of the particular feature. As another example, the arbitrator can have a default, such as the image not having the defined feature, and only returning the opposite result (i.e. the image having the defined feature) if a threshold amount of classifiers return that opposite result. The threshold amount of classifiers can be, for example, 1, 33%, 50%, 75%, or 100%... the particular feature the arbitrated image classifier 348 is searching for is objectionable content, such as sexual content, violent scenes, drug use, etc.… When the image received by interface 342 is a training image associated with a label for the feature the arbitrated image classifier 348 is being trained to recognize, and when a result determined by the arbitrator of arbitrated image classifier 348 does not sufficiently match the associate label, arbitrated image classifier update module 350 can adjust parameters of the classifiers or arbitrator. This adjustment can be performed multiple times, re-evaluating the training image after each adjustment, until the arbitrated image classifier 348 sufficiently characterizes the image as having or not having the defined feature… process 400 can receive an image with an associated label… the received image can come from transmission from a user device to a social media website server. In various implementations, the image can be from various sources such as a photo, a hand-made or computer generated drawing, a video, an animation, etc. The label associated with the image can indicate whether or not the image includes a feature which an arbitrated image classifier is to be trained to find. For example, the label can be whether or not the image contains objectionable content. Objectionable content, for example, can include sexual content, violent scenes, drug use, etc. Other examples of image features include whether images are appropriate or of interest for a particular audience (e.g. based on audience age, location, friend group, gender, content consumption history, etc.) or whether the image includes particular objects, particular logos or other brand information, particular faces, particular locations, security concerns, etc.; receiving, using a search component associated with the electronic platform, a non-compliant image comprising non-compliant content (e.g. receive image(s) already be associated with a label indicating whether or not it has the feature for which the arbitrated image classifier is being trained (i.e. a positive training sample including a non-compliant image comprising non-compliant content), including classifier(s) which indicate, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching (i.e. receiving, using a search component associated with the electronic platform, a non-compliant image comprising non-compliant content), as indicated above, for example) including inappropriate content that is determined to be offensive, crude, hateful, and/or distasteful (e.g. arbitrated image classifier system is trained to identify whether an image contains specified features, such as sexual, violent, other potentially objectionable content, or other image features, as indicated above); and 
searching the codes in the one or more databases to identify one or more of the images that include non-compliant content similar to, or the same as, the non-compliant content included in the non-compliant image (e.g. each applied classifier of arbitrated image classifier system returns a result indicating whether the patch matched to that classifier (code, classifier, identifier, index, content classification labels, etc.) indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching, including images labeled as including or not including a specified feature (i.e. searching the codes in the one or more databases (i.e. stored content classification labels) to identify one or more of the images that include non-compliant content similar to, or the same as (i.e. that matches), the non-compliant content included in the non-compliant image), as indicated above), for example).

Regarding claim 2, claim 1 is incorporated and Abdulkader discloses the system (Par. [0006]: FIG. 3 is a block diagram illustrating components which, in some implementations, can be used in a system employing the disclosed technology), wherein searching the codes in the one or more databases to identify the one or more of the images further comprises: 
generating, using the fingerprinting network associated with the neural network architecture, a feature embedding corresponding to the non-compliant image (Par. [0026-28]: patching module 344 can receive, through interface 342, an image… image patching module 344 can apply a patching algorithm to the received image to create a number of patches… the number of patches created can correspond to the number of classifiers in arbitrated image classifier 348… the way an image is divided into patches can depend on characteristics of the image such as its source, size, type, whether it contains identified objects, etc… the created patches can include overlapping information. In implementations where an arbitrated image classifier is being trained, the received image can already be associated with a label indicating whether or not it has the feature for which the arbitrated image classifier is being trained… Patch-to-classifier matching can be based on each classifier of arbitrated image classifier 348 corresponding to a particular image characteristic such as: a zone of images, a color or hue of images, type of object appearing in images, etc… The classifiers in arbitrated image classifier 348 can be neural networks, deep neural networks, support vector machines… Arbitrated image classifier 348 can receive the patches from patch-to-classifier matching module 346 and apply the matched classifiers of the arbitrated image classifier 348 to their matched patch. Each applied classifier can return a result indicating whether the patch matched to that classifier indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching. In various implementations, the classifier results can be a binary value, a binary value coupled with a confidence factor, a strength value indicating how strongly the patch indicates whether the image includes the particular feature(s), or a set of features indicated by the patch; generating, using the fingerprinting network associated with the neural network architecture, a feature embedding corresponding to the non-compliant image (e.g. arbitrated image classifier 348 generates feature embeddings corresponding to the images by applying a patching algorithm to the received image(s) in order to create (i.e. generate, extract, etc.) a number of patches corresponding to a particular image characteristic/feature (i.e. feature embeddings), including received image(s) already associated with a label indicating whether or not it has the feature for which the arbitrated image classifier is being trained (i.e. generating a feature embedding corresponding to the non-compliant image), in which classifiers in the arbitrated image classifier 348 include neural networks, deep neural networks, support vector machines (i.e. using a fingerprinting network associated with a neural network architecture), as indicated above), for example); and
generating, using the fingerprinting network associated with the neural network architecture, second codes based on the feature embedding corresponding to the non- compliant image (Par. [0022-36]: information such as classified or unclassified images, content classification labels… patching module 344 can receive, through interface 342, an image… image patching module 344 can apply a patching algorithm to the received image to create a number of patches… the number of patches created can correspond to the number of classifiers in arbitrated image classifier 348… the way an image is divided into patches can depend on characteristics of the image such as its source, size, type, whether it contains identified objects, etc… the created patches can include overlapping information. In implementations where an arbitrated image classifier is being trained, the received image can already be associated with a label indicating whether or not it has the feature for which the arbitrated image classifier is being trained… Patch-to-classifier matching can be based on each classifier of arbitrated image classifier 348 corresponding to a particular image characteristic such as: a zone of images, a color or hue of images, type of object appearing in images, etc… The classifiers in arbitrated image classifier 348 can be neural networks, deep neural networks, support vector machines… Arbitrated image classifier 348 can receive the patches from patch-to-classifier matching module 346 and apply the matched classifiers of the arbitrated image classifier 348 to their matched patch. Each applied classifier can return a result indicating whether the patch matched to that classifier indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching. In various implementations, the classifier results can be a binary value, a binary value coupled with a confidence factor, a strength value indicating how strongly the patch indicates whether the image includes the particular feature(s), or a set of features indicated by the patch… each classifier, of the arbitrated image classifier, that is matched to a patch at block 410 can be applied to the corresponding matched patch. Applying each classifier can depend on the type of classifiers in the received arbitrated image classifier. For example, where the classifiers are deep neural networks, the patch can be converted into a series of signals to input into a first row of nodes. The first row can then provide weighted signals to a subsequent row of nodes. These signals can be in various forms extracted from the image such as a column matrix, a feature vector, etc. This weighted input and output process can be repeated for as many rows are included in the deep neural network until an output row provides a result; generating, using the fingerprinting network associated with the neural network architecture, second codes based on the feature embedding corresponding to the non- compliant image (e.g. arbitrated image classifier 348 generates feature embeddings corresponding to the images, including received image(s) already associated with a label indicating whether or not it has the feature for which the arbitrated image classifier is being trained (i.e. the non-compliant image), by applying a patching algorithm to the received image(s) in order to create (i.e. generate, extract, etc.) a number of patches corresponding to a particular image characteristic/feature (i.e. feature embeddings), including classifiers which use deep neural networks to convert each of the patches is into a series of signals in various forms extracted from the image such as a column matrix, a feature vector, etc. (i.e. first, second… Nth code, classifier, identifier, index, content classification labels, etc.), including a label (i.e. content classification labels) indicating whether or not it has the feature for which the arbitrated image classifier is being trained, as indicated above), for example).

Regarding claim 10, claim 1 is incorporated and Abdulkader discloses the system (Par. [0006]: FIG. 3 is a block diagram illustrating components which, in some implementations, can be used in a system employing the disclosed technology), wherein the computing instructions are further configured to run on the one or more processors and perform: 
executing one or more corrective functions to manage access to the one or more of the images that include the non-compliant content which is similar to, or the same as, the non-compliant content included in the non-compliant image (Par. [0011-14]: arbitrated image classifier system can be trained to identify whether an image contains specified features, such as sexual, violent, other potentially objectionable content, or other image features. An arbitrated image classifier can include a configuration of multiple classifiers and an arbitrator that determines a final image classification based on classification results from the multiple classifiers. An arbitrated image classifier can be trained to identify image features by dividing into portions images labeled as including or not including a specified feature. Each image portion can be matched to a classifier (e.g., a deep neural network), where the matching can be based on the region of the image that image portion came from. Each classifier can generate a result, and the results can be provided to an arbitrator, which provides a final classification for whether or not the image includes the specified feature. If the final classification does not match the label of the image, parameters or weight values for various of the multiple classifiers or the arbitrator can be adjusted. Once the arbitrated image classifier is trained for a particular feature, images without a known label can be split into image portions which can be provided to the trained arbitrated image classifier to determine whether the image includes the particular feature… a “patch” is an image portion that can be supplied to a classifier. In some implementations, a patch can be a defined region of an image. However, as discussed below in relation to FIG. 4, a patch can be delineated in other ways, such as by color, using object identification within the image, or based on edge analysis. As used herein, an “arbitrator” is a module that makes a determination regarding whether an image has a feature based on input from multiple other classifiers; Par. [0026-33]: receive, through interface 342, an image. Images can be sourced from a variety of origins such as posts to a social media or other website, an established image collection, news or magazine articles, company promotional material, a direct feed from an image capture device, security or other monitoring devices, etc. Images can also come from a variety of formats such as still images, frames from video, composites, drawings, animation, etc.… classifiers in arbitrated image classifier 348 can be neural networks, deep neural networks, support vector machines… or other types of classifiers… Arbitrated image classifier 348 can receive the patches from patch-to-classifier matching module 346 and apply the matched classifiers of the arbitrated image classifier 348 to their matched patch. Each applied classifier can return a result indicating whether the patch matched to that classifier indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching… the classifier results can be a binary value, a binary value coupled with a confidence factor, a strength value indicating how strongly the patch indicates whether the image includes the particular feature(s), or a set of features indicated by the patch… arbitrator in arbitrated image classifier 348 can be configured to determine whether the received image includes the particular image feature based on one or more of the classification results from the classifiers of arbitrated image classifier 348. The arbitrator can make the feature determination by selecting one of the results or by performing a combination of two or more of the classification results. For example, the arbitrator can use a weighted combination of the classification results… the weighting factors can be the result of previous training of the arbitrated image classifier 348 or specified weights, such as based on a historical analysis of images indicating which portions of images are most likely to be indicative of the particular feature. As another example, the arbitrator can have a default, such as the image not having the defined feature, and only returning the opposite result (i.e. the image having the defined feature) if a threshold amount of classifiers return that opposite result. The threshold amount of classifiers can be, for example, 1, 33%, 50%, 75%, or 100%... the particular feature the arbitrated image classifier 348 is searching for is objectionable content, such as sexual content, violent scenes, drug use, etc.… When the image received by interface 342 is a training image associated with a label for the feature the arbitrated image classifier 348 is being trained to recognize, and when a result determined by the arbitrator of arbitrated image classifier 348 does not sufficiently match the associate label, arbitrated image classifier update module 350 can adjust parameters of the classifiers or arbitrator. This adjustment can be performed multiple times, re-evaluating the training image after each adjustment, until the arbitrated image classifier 348 sufficiently characterizes the image as having or not having the defined feature… process 400 can receive an image with an associated label… the received image can come from transmission from a user device to a social media website server. In various implementations, the image can be from various sources such as a photo, a hand-made or computer generated drawing, a video, an animation, etc. The label associated with the image can indicate whether or not the image includes a feature which an arbitrated image classifier is to be trained to find. For example, the label can be whether or not the image contains objectionable content. Objectionable content, for example, can include sexual content, violent scenes, drug use, etc. Other examples of image features include whether images are appropriate or of interest for a particular audience (e.g. based on audience age, location, friend group, gender, content consumption history, etc.) or whether the image includes particular objects, particular logos or other brand information, particular faces, particular locations, security concerns, etc.; executing one or more corrective functions to manage access to the one or more of the images that include the non-compliant content which is similar to, or the same as, the non-compliant content included in the non-compliant image (e.g. each applied classifier of arbitrated image classifier system returns a result indicating whether the patch matched to that classifier (code, classifier, identifier, index, content classification labels, etc.) indicates, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching (i.e. executing one or more corrective functions to manage access to the one or more of the images that include the non-compliant content which is similar to, or the same as, the non-compliant content included in the non-compliant image), including images labeled as including or not including a specified feature, and the arbitrator can have a default, such as the image not having the defined feature, and only returning the opposite result (i.e. the image having the defined feature) if a threshold amount of classifiers return that opposite result. The threshold amount of classifiers can be, for example, 1, 33%, 50%, 75%, or 100%, as indicated above), for example).

Regarding claim 11, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 12, claim 11 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 2 above.

Regarding claim 20, claim 11 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulkader, as applied to claim 1 above, and in view of et al. LAKHMAN) (U.S. PG Publication No. 2019/0179796 A1), hereafter referred to as LAKHMAN. 

Regarding claim 7, claim 1 is incorporated and Abdulkader discloses the system (Par. [0006]: FIG. 3 is a block diagram illustrating components which, in some implementations, can be used in a system employing the disclosed technology), but does not expressly disclose the following as further recited in claim 7.
However, LAKHMAN teaches wherein an indexing function uses the codes to facilitate searches to be performed by a search engine (Par. [0071-88]: the search engine server 210 can execute several searches, including but not limited to, a general search and a vertical search… The search engine server 210 is also configured to, as is known to those of skill in the art, execute a crawler algorithm—which algorithm causes the search engine server 210 to “crawl” the Internet and index visited web sites into one or more of the index databases, such as the search log database 215… first training sample generator 300 includes a search query aggregator 310, a query vector generator 320, a cluster generator 330, and a label generator 340…the search query aggregator 310, the query vector generator 320, the cluster generator 330, and the label generator 340 can be implemented as software routines or modules, one or more purposely-encoded computing devices, firmware, or the combination thereof… The search query aggregator 310 may generally be configured to retrieve, aggregate, filter and associate together queries, image search results and image metrics. The search query aggregator 310 may retrieve from the search log database 215 of the search engine server 210 an indication of search queries 301, the search queries having been executed by users (e.g. via the first client device 110, the second client device 120, the third client device 130 and the fourth client device 140) in an image vertical search on the search engine server 210. The indication of search queries 301 may generally include (1) search queries, (2) associated image search results; Par. [0099]: label generator 340 may receive as an input the set of query vector clusters 335, each query vector cluster 337 being associated with respective second set of image search results 338. Each image search result of the second set of image search results 338 associated with each query vector cluster 337 may then be labelled by the label generator 340 with a cluster identifier, which may be used as a label for training an MLA on the training server 230. As such, each query vector cluster 337 may be a collection of semantically related queries, with each semantically related query being associated with image search results that best represent the query, as seen by users of the search engine server 210; wherein an indexing function uses the codes to facilitate searches to be performed by a search engine (e.g. algorithm causes the search engine server 210 to “crawl” the Internet and index visited web sites into one or more of the index databases (i.e. an indexing function uses the codes), such as the search log database 215, including each query vector cluster 337 may labelled (I.e. coded) by the label generator 340 with a cluster identifier (i.e. indexing function uses the codes to facilitate searches to be performed by a search engine), as indicated above), for example).
Abdulkader and LAKHMAN are considered to be analogous art because they pertain image processing application using neural networks (trained classifiers). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in which each applied classifier of arbitrated image classifier system returns a result indicating whether an image patch is matched to that classifier to indicate, at least in part, whether the image includes the particular feature(s) for which the arbitrated image classifier is searching, including images labeled as including or not including a specified feature including inappropriate (non-compliant) content that is determined to be offensive, crude, hateful, and/or distasteful (as disclosed by Abdulkader) with wherein an indexing function uses the codes to facilitate searches to be performed by a search engine (as taught by LAKHMAN, Abstract, Par. [0071-88, 99]) by classifying an image into a category based on features extracted from the image to classify images as containing nudity or not for purpose of censorship (LAKHMAN, Abstract, Par. [0005, 16]).

Regarding claim 8, claim 1 is incorporated and Abdulkader discloses the system (Par. [0006]: FIG. 3 is a block diagram illustrating components which, in some implementations, can be used in a system employing the disclosed technology), but does not expressly disclose the following as further recited in claim 8.
However, LAKHMAN teaches wherein the computing instructions are further configured to run on the one or more processors and perform:
providing, using a search component associated with the electronic platform, one or more search interfaces for searching the codes stored in the one more databases to identify the one or more of the images including the non-compliant content (Par. [0071-88]: the search engine server 210 can execute several searches, including but not limited to, a general search and a vertical search… The search engine server 210 is also configured to, as is known to those of skill in the art, execute a crawler algorithm—which algorithm causes the search engine server 210 to “crawl” the Internet and index visited web sites into one or more of the index databases, such as the search log database 215… first training sample generator 300 includes a search query aggregator 310, a query vector generator 320, a cluster generator 330, and a label generator 340…the search query aggregator 310, the query vector generator 320, the cluster generator 330, and the label generator 340 can be implemented as software routines or modules, one or more purposely-encoded computing devices, firmware, or the combination thereof… The search query aggregator 310 may generally be configured to retrieve, aggregate, filter and associate together queries, image search results and image metrics. The search query aggregator 310 may retrieve from the search log database 215 of the search engine server 210 an indication of search queries 301, the search queries having been executed by users (e.g. via the first client device 110, the second client device 120, the third client device 130 and the fourth client device 140) in an image vertical search on the search engine server 210. The indication of search queries 301 may generally include (1) search queries, (2) associated image search results; Par. [0099]: label generator 340 may receive as an input the set of query vector clusters 335, each query vector cluster 337 being associated with respective second set of image search results 338. Each image search result of the second set of image search results 338 associated with each query vector cluster 337 may then be labelled by the label generator 340 with a cluster identifier, which may be used as a label for training an MLA on the training server 230. As such, each query vector cluster 337 may be a collection of semantically related queries, with each semantically related query being associated with image search results that best represent the query, as seen by users of the search engine server 210; providing, using a search component associated with the electronic platform, one or more search interfaces for searching the codes stored in the one more databases to identify the one or more of the images including the non-compliant content (e.g. algorithm causes the search engine server 210 (i.e. one or more search interfaces) to “crawl” the Internet and index visited web sites into one or more of the index databases (i.e. searching the codes stored in the one more databases to identify the one or more of the images), such as the search log database 215, including each query vector cluster 337 may labelled (I.e. coded) by the label generator 340 with a cluster identifier (i.e. searching the codes stored in the one more databases to identify the one or more of the images including the non-compliant content), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 7.

Regarding claim 17, claim 11 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 7 above.

Regarding claim 18, claim 11 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 8 above.

Allowable Subject Matter
Claims 3-4, 9, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 1 in its entirety, the further limitations of “… wherein searching the codes in the one or more databases to identify the one or more of the images further comprises: 
generating, using the fingerprinting network associated with the neural network architecture, a feature embedding corresponding to the non-compliant image; 
generating, using the fingerprinting network associated with the neural network architecture, second codes based on the feature embedding corresponding to the non- compliant image” as recited in claim 3.  
In view of claim 1 in its entirety, the further limitations of “… wherein:
the fingerprinting network associated with the neural network architecture includes a feature extraction component;
generating the feature embeddings further comprises using the feature extraction component to generate the feature embeddings; and
the feature embeddings generated for the images preserve features included in the images” as recited in claim 4.  
In view of claim 1 in its entirety, the further limitations of “… wherein providing the one or more search interfaces further comprises:
providing, using the search component associated with the electronic platform, multi-modal search options that enable the images to be searched using both image content and text content” as recited in claim 9.  
Claim 13 recites similar concept as claim 3 above.
Claim 14 recites similar concept as claim 4 above.
Claim 19 recites similar concept as claim 9 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668